Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to amendment filed on 11/01/2021 of claim 2 has been canceled. Claims 1, 3-21 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 7-11, filed on 11/01/2021, with respect to claims 1, 3-21 have been fully considered and are persuasive.  The rejections of claims 1, 3-21 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Carl T. Reed (Reg. No. 45,454) on 12/14/21.
	Please amend the application as follows:

In the Claims:
Currently Amended) A method for placing a set of objects in a distributed data protection system, the method comprising:
generating a hash for each object in a set of objects and representing each hash as a vector having n entries, wherein the set of hashes constitute a matrix of vectors and wherein each of the vectors is a row in the matrix, wherein each of the n entries of each hash is included in a different column of the matrix of vectors, wherein the matrix of vectors has n columns, wherein each entry in each column includes a value from one of the hashes and wherein each entry for each vector corresponds to a portion of the corresponding hash;
generating a similarity vector for the set of objects, wherein the similarity vector has n entries, wherein each entry in the similarity vector is generated from one of the n columns such that each entry in the similarity vector represents corresponding entries from all of the vectors in the matrix of vectors, wherein the distributed data protection system includes a plurality of nodes, wherein the similarity vector represents each of the objects in the set of objects, wherein each entry in the similarity vector includes a mean of values in a corresponding column in the n columns of the similarity vector;
comparing the similarity vector with destination similarity vectors associated with sets of objects already placed in the distributed data protection system, wherein the comparisons result in similarity values that determine how similar the set of objects is to each of the sets of objects;
selecting a node from the plurality of nodes based on the similarity values; and
placing the set of objects with the selected node. 

Canceled)
4.	(Canceled)
5.	(Currently Amended) The method of claim 1, wherein the columns are vertical and/or diagonal.
6.	(Currently Amended) The method of claim 1, wherein each entry in each column includes at least one bit.
7.	(Currently Amended) The method of claim 1, wherein comparing the similarity vector with the destination similarity vectors includes determining a Euclidean distance as a similarity value.
8.	(Currently Amended) The method of claim 1, wherein each node includes a portion of an index used for de-duplicating the objects at each node.
11.	(Currently Amended) A method for placing a set of objects in a distributed data protection system, the method comprising:
identifying a set of objects for placement in a data protection system;
generating a set of hashes corresponding to the set of objects, wherein the set of hashes includes a hash for each of the objects in the set of objects;
generating a vector matrix that includes vectors, wherein each of the vectors is generated from one of the hashes such that each vector corresponds to an object in the set of objects, wherein each of the vectors include n entries, wherein each of the n entries of each hash is included in a different column of the vector matrix, wherein the vector matrix includes n columns, wherein each entry in each column includes a value from one of the hashes and wherein each entry for each vector corresponds to a portion of the corresponding hash;
, wherein each entry in the similarity vector includes a mean of values in a corresponding column in the n columns of the similarity vector;
comparing the similarity vector with destination similarity vectors associated with sets of objects already placed in the distributed data protection system, wherein the comparisons result in similarity values that determine how similar the set of objects is to each of the sets of objects;
selecting a node from the plurality of nodes based on the similarity values; and
placing the set of objects with the selected node. 

13.	(Canceled)
14.	(Canceled)
15.	(Currently Amended) The method of claim 11, wherein the columns are vertical and/or diagonal.
16.	(Currently Amended) The method of claim 11, wherein each entry in each column includes at least one bit.
21.	(Currently Amended)	A non-transitory computer readable medium comprising computer executable instructions for performing operations of a method for placing a set of objects in a distributed data protection system, the method comprising:
, wherein each entry in each column includes a value from one of the hashes and wherein each entry for each vector corresponds to a portion of the corresponding hash;
generating a similarity vector for the set of objects, wherein the similarity vector has n entries, wherein each entry in the similarity vector is generated from one of the n columns such that each entry in the similarity vector represents corresponding entries from all of the vectors in the matrix of vectors, wherein the distributed data protection system includes a plurality of nodes, wherein the similarity vector represents each of the objects in the set of objects, wherein each entry in the similarity vector includes a mean of values in a corresponding column in the n columns of the similarity vector;
comparing the similarity vector with destination similarity vectors associated with sets of objects already placed in the distributed data protection system, wherein the comparisons result in similarity values that determine how similar the set of objects is to each of the sets of objects;
selecting a node from the plurality of nodes based on the similarity values; and
placing the set of objects with the selected node. 



Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 5-12, and 15-21 (renumbered 1-16) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to methods for approximating similarity between objects. The closest prior art Lysne et al. (U.S. PGPub 2015/0154192), Stojanovic et al. (U.S. PGPub 2016/0092557) and White et al. (U.S. PGPub 2012/0314959) alone, or, in combination, fails to anticipate or render obvious the recited features of “…generating a hash for each object in a set of objects and representing each hash as a vector having n entries, wherein the set of hashes constitute a matrix of vectors and wherein each of the vectors is a row in the matrix, wherein each of the n entries of each hash is included in a different column of the matrix of vectors, wherein the matrix of vectors has n columns, wherein each entry in each column includes a value from one of the hashes and wherein each entry for each vector corresponds to a portion of the corresponding hash; generating a similarity vector for the set of objects, wherein the similarity vector has n entries, wherein each entry in the similarity vector is generated from one of the n columns such that each entry in the similarity vector represents corresponding entries from all of the vectors in the matrix of vectors, wherein the distributed data protection system includes a plurality of nodes, wherein the similarity vector represents each of the objects in the set of objects, wherein each entry in the similarity vector includes a mean of values in a corresponding column in the n 
Conclusion
These features together with other limitations of the independent claims 1, 11 and 21 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 11 and 21 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153